Opinion issued October 14, 2014.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00440-CR
                            ———————————
                    MARQUISE CHASITE KAY, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Case No. 1386346



                          MEMORANDUM OPINION

      Appellant, Marquise Chasite Kay, proceeding pro se, has filed a request to

withdraw the appeal, stating that he does “not wish to further prosecute this appeal

and request[ing] that the notice of appeal be withdrawn.” The Court construes his
request as a motion to dismiss the appeal. Appellant has signed the motion. See

TEX. R. APP. P. 42.2(a). We have not issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2